       Case 3:19-cv-00723-JCS Document 19-2 Filed 05/28/19 Page 1 of 1




STRIKE 3 HOLDINGS, LLC
                                                          319CV-00723




JOHN DOE, subscriber assigned IP
address 107.208.9.106


INSTRUCTIONS:                                 one



    Consent to Magistrate Judge Jurisdiction

                                                                       consent




      OR

      Decline Magistrate Judge Jurisdiction

                                                            decline




                                              

                                                    



                                                                   Signature
